EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Mr. Stephen Hertzler on March 5, 2021 (pursuant to interview held on March 2, 2021).
The application has been amended as follows: 
In the Claims:
In Claim 5, the term “the target value” in line 4 is changed to --the predetermined target value--.
In Claim 8, the term “the target value” in lines 4 and 7 is changed to --the predetermined target value--.

Allowable Subject Matter
Claims 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the conveyance member whose speed is increased or decreased to be downstream of the conveyance member which conveys the second sheet (Claims 3, 5, 6 and 10). The prior art also does not show a control device to count a number of the correction processing for each conveyance member and notify the image forming apparatus such as to display an alert message when over a specified number (Claims 7-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 8, 2021